DETAILED ACTION
This office action is in response to application no. 16/163,285 filed on 10/17/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: On page 1, lines 7 & 8, incomplete reference is made to the parent application, now issued as U.S. Patent No. 10,143,378.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  the term “bayer” on line 12 in the phrase “bayer pattern” should be capitalized.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US 2014/0049626) in view of Bayer (US 3,971,065) in view of Kaneko (US 6,229,910).
Regarding claim 1, Ishihara discloses a surgical navigation system for the use during surgical operation, comprising: a surgical microscope, 1, including: a light source device, 3, 17, configured to capture a fluorescent image of the observation target, having a first pixel resolution; and a visible light imaging device, 18, configured to capture a visible light image of the observation target, A; a display, 7; and circuitry, 6, configured to: receive selecting information about a partial area of the observation target as a region of interest (ROI), S2; generate a superimposed image by aligning a position of the fluorescent image with a position of the visible light image, when the region-of-interest is identified by the identifying portion, information about the identified region-of-interest is displayed superimposed on the return-light image; and control the display to display the superimposed image in the ROI, in response to an input indicating that observation is necessary is made via the input portion (Figs. 1, 6, 7; [0009, 0042, 0043, 0046, 0105]).  It is noted that identifying portion is solely relied upon to identify portions of fluorescent images [0043].
	Ishihara fails to disclose the imaging device having a red, green and blue (RGB) bayer pattern and generating a color image by a demosaicing process or a display having a second pixel resolution different from the first pixel resolution.
	Bayer teaches the imaging device, single-site color sensing device, having a red, green and blue (RGB) bayer pattern and generating a color image by a demosaicing process, via use of switching network 40 (Abstract; Figs. 4 & 5; Cols. 2 – 3, ll. 45 – 14; Col. 5, ll. 13 – 37).
	Kaneko teaches a display, 50, having a second pixel resolution different from the first pixel resolution (Fig. 3; Col. 9, ll. 21 – 60). The image analyzing apparatus stores image data, selects a partial area or sub-region of the image based on user input and can display this sub-region in an enlarged (zoomed-in) format.

A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the imaging device having a red, green and blue (RGB) bayer pattern and generating a color image by a demosaicing process and a display having a second pixel resolution different from the first pixel resolution.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Ishihara to include the imaging device having a red, green and blue (RGB) bayer pattern and generating a color image by a demosaicing process or a display having a second pixel resolution different from the first pixel resolution as taught by Bayer and Kaneko, since this allows for defining an image region which cannot be defined by a single figure in an image reproduced based on image data as a region of interest and effects quantitative analysis thereon and also prevents the need for a split image beam and the use of multiple image scanners when providing for a satisfactory type and quality of color images in a single imaging site.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 6,960,165, US 6,217,510, US 2009/0021578, US 2003/0229270 and US 2002/0138008 are cited as relevant to the art of the instant application but do not disclose elements related to Bayer patterns or demosaicing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793